Morrill, C. J.
We are called upon in this case to decide whether the law library of a deceased practicing attorney at law is liable to pay the debts of the deceased.
Article 3798, Paschal’s Digest, provides, that there shall be reserved to every citizen, or head of a family, free and independent of the power of a writ oí fieri facias, &c., among other specified articles, all tools, apparatus, and books belonging to the trade or profession of any citizen, &c. This act was passed on 26th June, 1839, and is among the few acts that have not been repealed, and have met with such universal approbation that its main provisions, with some additions, have been engrafted on the organic law.
.Article 1305 provides, that at the first term of the court after an inventory and list of claims have been returned, it shall be the duty of the chief justice to set apart, for the use and benefit of the widow and children, if there be any or either, of the -deceased, all such property as may be exempted from forced sale by the constitution or laws of the state, &c.
Had the article 1305, last quoted, provided specifically that the chief justice should set apart for the widow and children of a deceased husband and father all the tools, apparatus and books of the estate, there would be no question as to its meaning. But the intention of the legislature is equally clear, explicit and mandatory, by stating that the books of a professional man should be exempt *435from execution, and that whatever is exempt from execution shall be the property of the widow and children.
The judgment of the court below is reversed, and the cause
Remanded.